Citation Nr: 1211869	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-38 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for diabetes mellitus, type II, with peripheral neuropathy and renal failure, as a result of exposure to herbicides, for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1967 to September 1971.  The Veteran died in March 2008 and the appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the appellant's claim for service connection for the cause of the Veteran's death and service connection for diabetes mellitus, type II, with peripheral neuropathy and renal failure, as a result of exposure to herbicides, for accrued benefits purposes. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, the United States Court of Appeals for Veterans Claims (Court) has held section 5103(a) notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id.   While the appellant was sent a notification letter in July 2008, the letter did not detail the requirements set forth herein.  On remand, the appellant should be sent a letter which fully complies with the Court's holding in Hupp. 

The basis of the appellant's claims is that the Veteran served in Vietnam during the Vietnam War era exposing him to herbicides and she is therefore entitled to service connection for the cause of his death and accrued benefits on a presumptive basis.  In this regard, the Veteran's Form DD 214 reflects that he had over two years and two months of foreign service.  A June 2007 report from the National Personnel Records Center (NPRC) indicates that there is no evidence in the Veteran's file to substantiate any service in Vietnam.  Service personnel records also show that he had service in Libya and Germany.  However, the claims folder also includes a November 2008 letter from VA to the Veteran stating that VA records reflect that he was stationed in Vietnam during his service.  The letter then went on detail the various conditions for which presumptive service connection was warranted for veterans who served in Vietnam.  On remand, the RO should attempt to reconcile the conflicting information concerning whether the Veteran served in Vietnam and whether the Veteran was exposed to herbicides, regardless of where he served.  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied. 

Specifically, the RO or AMC should: 

(a) Notify the appellant of the information and evidence necessary to substantiate her claims; 

(b) Notify the appellant of the information and evidence she is responsible for providing; 

(c) Notify the appellant of the information and evidence VA will attempt to obtain, e.g., that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and will make as many requests as are necessary to obtain relevant records from a Federal department or agency; 

(d) Provide the appellant with an explanation as to the information or evidence needed to establish disability ratings and effective dates for her claims; 

(e) Include a statement of the conditions for which the Veteran was service connected at the time of his death; 

(f) Explain the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and 

(g) Explain the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. 

2.  Verify with the appropriate government agencies as to whether the Veteran served in Vietnam, and whether he was exposed to herbicides during service, regardless of the location of his service.  If service in Vietnam is not verified, obtain written documentation from VA whether the November 2008 indicating that the Veteran served in Vietnam was sent in error.  All efforts to verify the Veteran's service must be documented.  

3.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the appellant and her representative an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


